       Case 5:20-cv-01274-JKP-ESC Document 17 Filed 08/20/21 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


ANTONY COVERSON,                                 §
                                                 §
                   Plaintiff,                    §                 SA-20-CV-01274-JKP
                                                 §
vs.                                              §
                                                 §
WELLS FARGO BANK, NA SAN                         §
FRANCISCO, ITS SUCCESSOR IN                      §
INTEREST OR ASSIGNS,                             §
SPECIALIZED LOAN SERVICING LLC,                  §
AND THEIR APPOINTED SUBSTITUTE                   §
TRUSTEE(S);                                      §
                                                 §
                   Defendants.                   §

                                AMENDED SCHEDULING ORDER

       Before the Court in the above-styled cause of action is Wells Fargo’s Unopposed Motion

to Enter Amended Scheduling Order [#16]. By its motion, Wells Fargo informs the Court that it

is not opposed to Amended Scheduling Order previously submitted to the Court by Plaintiff

[#15] and asks the Court for entry of the Order. In light of these representations,

       IT IS HEREBY ORDERED that Wells Fargo’s Unopposed Motion to Enter Amended

Scheduling Order [#16] is GRANTED.

       IT IS FURTHER ORDERED that the following Amended Scheduling Order is entered

to control the remaining course of this case:


1. Parties shall make initial disclosures pursuant to Federal Rule of Civil Procedure 26(a)(1). To
   the extent a defendant knows the identity of a responsible third party contemplated by Texas
   Civil Practices & Remedies Code § 33.004, such identity is subject to disclosure under Rule
   26(a)(1)(A)(i).

2. The parties shall file a report on alternative dispute resolution in compliance with Local Rule
   CV-88(b) on or before September 29, 2021.

3. Parties asserting claims for relief shall submit a written offer of settlement to opposing
   parties on or before August 10, 2021, and each opposing party shall respond, in writing on or

                                                 1
       Case 5:20-cv-01274-JKP-ESC Document 17 Filed 08/20/21 Page 2 of 3



   before August 30, 2021. All offers of settlement are to be private, not filed. The parties shall
   retain the written offers of settlement and response, as the Court will use these in assessing
   attorneys’ fees and costs at the conclusion of the proceedings. At any time, if any parties
   reach a settlement, they should immediately notify the Court by filing a joint advisory. The
   joint advisory shall state the parties who reached the settlement and whether a settlement
   conference is required or desired. If a hearing is requested, the parties shall confer and
   provide mutually agreeable potential dates for the hearing.

4. On or before September 5, 2021, the parties shall file any motion seeking leave to amend
   pleadings or join parties. To the extent it may apply in this case, the deadline for
   Defendant(s) to file a motion to designate responsible third parties, pursuant to Texas Civil
   Practices & Remedies Code § 33.004(a), is September 8, 2021.

5. Parties asserting claims for relief shall file their designation of testifying experts and serve on
   all parties, but not file, the materials required by Federal Rule of Civil Procedure 26(a)(2)(B),
   on or before September 27, 2021.

6. Parties resisting claims for relief shall file their designation of testifying experts and serve on
   all parties, but not file, the materials required by Federal Rule of Civil Procedure 26(a)(2)(B),
   on or before October 27, 2021.

7. Parties shall file all designations of rebuttal experts and serve on all parties the material
   required by Federal Rule of Civil Procedure 26(a)(2)(B) for such rebuttal experts, to the
   extent not already served, within 14 days of receipt of the report of the opposing expert.

8. The deadline to file supplemental expert reports required under Federal Rule of Civil
   Procedure 26(e)(2) is at least 30 days before trial. The parties are advised any report filed
   under this deadline may only supplement the initial report and may not introduce new
   opinion or subject matter. This deadline is not intended to provide an extension of the
   deadline by which a party must deliver the substance of its expert information or opinion.

9. Parties shall initiate all discovery procedures in time to complete discovery on or before
   October 16, 2021. Written discovery requests are not timely if they are filed so close to this
   deadline that under the Federal Rules of Civil Procedure the response would not be due until
   after the expiration of the deadline. See Local Rule CV-16(d). Counsel may by agreement
   continue discovery beyond the deadline. The parties are advised that should they agree to
   extend discovery beyond the deadline, there will be no intervention by the Court except in
   exceptional circumstances. No trial setting or other deadline set forth herein will be vacated
   due to information obtained in post-deadline discovery. See Local Rule CV-7(d).

10. Counsel shall confer and file a joint report setting forth the status of settlement negotiations
    on or before November 3, 2021.



                                                  2
       Case 5:20-cv-01274-JKP-ESC Document 17 Filed 08/20/21 Page 3 of 3



11. On or before November 15, 2021, the parties shall file any Daubert motions and challenge to
    or motion to exclude expert witnesses. Any such motion must specifically state the basis for
    the objection and identify the objectionable testimony.

12. On or before December 10, 2021, parties shall file any dispositive motions, including
    motions for summary judgment on all or some of the claims. Further, notwithstanding any
    deadline provided herein, no motion (other than a motion in limine) may be filed after this
    date except for good cause.

13. The Court will set dates for trial and the final pretrial conference after ruling on any
    dispositive motions or after the deadline for such motions passes without a pertinent filing.
    At that time, the Court will also set appropriate deadlines for trial and pretrial conference
    matters.

14. If at any time during the pendency of this lawsuit, you would like to consent to the trial of
    your case by a United States Magistrate Judge, please indicate your consent on the attached
    form or request a form through the Clerk’s Office. If all parties consent to trial of this case
    by a United States Magistrate Judge, this Court may enter an order referring the case to a
    United States Magistrate Judge for trial and entry of judgment.

       IT IS SO ORDERED.

       SIGNED this 20th day of August, 2021.




                                      ELIZABETH S. ("BETSY") CHESTNEY
                                      UNITED STATES MAGISTRATE JUDGE




                                                3
